Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant’s express definitions of claim terminology within the specification, for instance ¶ 28-37, is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (JPS57-115472A) as evidenced by Kopf (Encyclopedia of Polymer Science and Technology). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 16, Ono teaches aqueous dispersion adhesives (Abstract) and describes an embodiment in Example 1 comprising acrylic emulsion/latex, phenolic resin emulsion, and potassium phosphate (Pages 2-3). As evidenced by Kopf, phenolic resins are known in the art to be resin products of phenols with formaldehydes (construed as compounds A21 and A12 respectively). 
Regarding Claim 26, the acrylic latex of Ono is construed as an elastic latex. 
Regarding Claim 27, Ono applies the adhesive to a polished steel plate (Page 3), construed as a coating conductive element. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JPS57-115472A) as evidenced by Kopf (Encyclopedia of Polymer Science and Technology). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Ono teaches aqueous dispersion adhesives (Abstract) and describes an embodiment in Example 1 comprising acrylic emulsion/latex, phenolic resin emulsion, and potassium phosphate (Pages 2-3). As evidenced by Kopf, phenolic resins are known in the art to be resin products of phenols with formaldehydes (construed as compounds A21 and A12 respectively).
Regarding Claim 18, the particular embodiment of Ono differs from the subject matter claimed in that potassium phosphate is used instead of sodium phosphate. Ono teaches either potassium or sodium phosphate can be used (Page 2). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute potassium phosphate with sodium phosphate and thereby predictably afford workable aqueous adhesive compositions. 
Regarding Claim 26, to the extent the particular embodiment of Ono differs from the subject matter claimed in that acrylic latex is non-elastic, Ono teaches various latexes are suitable, including various rubbers (see SBR, NBR, natural rubber latexes within Page 1). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the acrylic latex of Ono with an elastic rubber latex and thereby predictably afford workable aqueous adhesive compositions. 
Claims 16-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michoud (WO 2015/118040 A1) in view of Ono (JPS57-115472A). As the cited WO document is in a non-English language, the English equivalent, US 2017/0165942 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document. As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 16, 18, 20-22, 25, and 26, Michoud teaches aqueous adhesive compositions (Abstract; Examples). Michoud teaches examples using elastomer/rubber latex and resin derived from 1,4-benzenedicarboxaldehyde (compound A12) and phloroglucinol (1,3,5-trihydroxybenzene; compound A21) (Table 1; ¶ 9-13). Michoud uses the adhesives to coat metals such steel (¶ 143-145). Michoud differs from the subject matter claimed in that sodium/potassium phosphate is not used. 
Ono is also directed toward aqueous adhesive compositions with elastomer/rubber latex (Page 1) that can further comprise phenolic resin (Page 3). Ono teaches the inclusion of phosphate salt increases adhesion to metal substrates and eliminates problems with respect to adhesion and performance (Page 2). It would have been obvious to one of ordinary skill in the art to incorporate the phosphates of Ono into the compositions of Michoud because doing so would increase adhesion to metal substrates and eliminate problems with respect to adhesion and performance as taught by Ono. Ono teaches both sodium and potassium phosphate (Page 2; Example 1). 
Regarding Claim 17, Michoud teaches a water content of 60-90 wt% (¶ 92-96), which overlaps the claimed range. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Michoud suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Michoud. See MPEP 2123.
Regarding Claim 19, Michoud teaches the adhesives are obtained via polymerizing a mixture with a pH of 9-13 and then combining with additives (¶ 88-91) whereby sodium hydroxide/aqueous ammonia are used as additives (Table 1). Since the resin mixture has a pH above 7 and sodium hydroxide/ammonia solutions have a pH above 7, it is concluded the adhesive compositions of Michoud necessarily exhibit a pH above 7 in the absence of evidence to the contrary. 
Regarding Claims 23 and 24, claim 16 only requires at least one compound A1, which is compound A11, A12, or a combination of A11 and A12. Since the disclosure of Michoud meets compound A12, any further limitations concerning A11 is seen to be met since claims 23 and 24 do not explicitly require A11 to be present. 
Regarding Claims 27-29, Michoud teaches tires/belts comprising a conductive element (steel) coated with adhesive (Abstract; ¶ 114-115). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20, 21, 24, 25, and 27-29 of copending Application No. 16/651,175. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘175 application claims a process involving an adhesive composition comprising sodium/potassium phosphate salt, and resin based on A11, A12, or a combination of A11 and A12 with A21 at claims 16 and 21. Therefore, the ‘175 application anticipates the claimed adhesive compositions. The further limitations of claim 16 and the dependent claims are found within the claims of the ‘175 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764